George Rose Smith, J., dissenting. There were questions for the jury. The complaints alleged that the two houses burned, resulting in losses in stated amounts. The answer contained a general denial and a plea of the sole ownership clause. The plaintiffs offered only their own testimony, which the jury was not required to believe, and the defendant showed that the plaintiffs were not the sole owners of the. property. Hence the jury might have found that (a) no fire occurred, (b) the losses were smaller than alleged, or (c) the sole ownership clause was violated. But, .say the majority, we must assume that the missing proofs of loss contained admissions against the insurer that constituted a waiver of these matters. There are two answers to this suggestion. First, the evidence shows that it was the plaintiffs who signed the proofs; so any admissions therein were the plaintiffs’ admissions and could not be regarded as undisputed evidence. Second, we held in Boyington v. Van Etten, 62 Ark. 63, 35 S. W. 622: “The objection that the bill of exceptions does not show that it contained all the evidence is not well taken in a case like this, where the judgment is based on a total want of evidence on the part of defendants, however well founded it might be in a case determined on the weight of evidence. The answer to the objection in this case is that the bill of exceptions shows some evidence on the part of defendant, and when, as in this case, the appeal is taken to correct the error of the lower court in refusing to permit the jury to consider this evidence, whatever may be its weight or value, all the evidence in the case is not needed.’-’ Here the transcript before us shows that there was not ‘ ‘ a total want of evidence” on the part of the appellant. The Boyington case is exactly in point and requires a reversal.